Mr. Justice Wall delivered the opinion of the Court. The appellant assigns error upon a decree against him for $84.47 in favor of appellee on a bill filed by the latter for settlement of a partnership in the business of handling grain. It is objected, 1st, that appellant was entitled to a credit for the value of seventeen hundred bushels of oats; and 2d, that appellee received credit improperly for $980, being onehalf the profits in a corn transaction known as the Moultrie county corn deal. The evidence was taken before the master and he reported against the appellant on both these items. The court, upon exceptions to the report, sustained the master in this respect. There is much conflict in the evidence, but we can not say the conclusion thus reached is erroneous. We are inclined on the contrary to believe it is right. The fact that appellant suffered these items, amounting to some $1,400, to rest without a claim on his part for several years, and until the bill was filed by appellee, and that the corn transaction really occurred before the partnership, should have no little weight in supporting the position of appellee. We deem it not necessary to state the evidence. Being of opinion that the decree is responsive to the merits of the case it will be affirmed.